 

Exhibit 10.2

 

[x1_c73732a001.jpg]

 

CONTINUING AGREEMENT FOR STANDBY LETTERS OF CREDIT, dated as of May 7, 2013

 

Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings set forth in Section 27.

 

Citibank, N.A. (“Citibank”) agrees, at the request and for the account of the
undersigned (the “Applicant”) and for the benefit of the Applicant or any of the
Applicant’s affiliates, from time to time to issue and extend the expiration
date of (any such issuance or extension (other than pursuant to the terms of an
Evergreen Credit) being an “LC Event”) one or more irrevocable letters of credit
(each a “Credit”, and collectively, the “Credits”), up to an aggregate maximum
amount not to exceed the amount of the Security Letter of Credit, substantially
in accordance with the terms and conditions hereof. In consideration of
Citibank’s issuing, from time to time, one or more Credits substantially in
accordance with the terms and conditions provided by the Applicant from time to
time hereunder (the “Application”) or as otherwise requested by the Applicant in
writing, the Applicant and Citibank unconditionally agree as follows:

 

1. Conditions to any LC Event. The obligation of Citibank to issue or extend the
expiration date (other than pursuant to the terms of an Evergreen Credit) of a
Credit hereunder is subject to (a) the delivery to Citibank of the Security
Letter of Credit, which shall on the date of any LC Event have an available
amount not less than the sum of (i) the aggregate amount of the Credits
outstanding on such date, plus (ii) the aggregate amount of Drafts, if any, not
reimbursed by or on behalf of the Applicant on such date, plus (iii) the amount
of any Credit that the Applicant has requested Citibank to issue on such date,
(b) either (i) if such Credit is not an Evergreen Credit, such Credit’s having
an expiration date that is no later than two Business Days prior to the
expiration date of the Security Letter of Credit or (ii) if such Credit is an
Evergreen Credit, such Credit’s providing an opportunity for Citibank to send a
notice of non-extension and thereby cause the Credit to expire no later than two
years after the date of issuance of such Credit (and each anniversary thereof,
if applicable), and, in any event, no later than two Business Days prior to the
expiration date of the Security Letter of Credit, (c) Citibank’s having received
prior written notice at its office specified below before 2:00 p.m. New York
time on the second Business Day prior to the Business Day of such requested LC
Event and (d) in the case of the issuance of any Credit, such Credit must be in
a form reasonably acceptable to Citibank.

 

No Evergreen Credit shall have an expiration date that is later than two
Business Days prior to the expiration date of the Security Letter of Credit
unless, at least thirty days prior to the expiration date of the Security Letter
of Credit, the Applicant and Citibank shall have mutually agreed on arrangements
to provide credit support for the Applicant’s obligations under such Evergreen
Credit or, in the absence of such agreement, the Applicant shall have delivered
cash collateral to Citibank in an amount equal to 103% of the face amount of
such Evergreen Credit.

 

2. Reimbursement. The Applicant will reimburse Citibank, on demand, for the
amount of each draft or other request for payment (each, a “Draft”) drawn under
a Credit, whether such Draft is presented to Citibank before, on or, if in
accordance with applicable law or letter of credit customs and practice, after
the expiry date stated in the Credit. Each such reimbursement, together with, if
applicable, interest accrued thereon pursuant to Section 4 below, shall be due
and payable on the date Citibank makes payment under the Credit, subject to
Section 4 below.

 

3. Commissions, Fees, Charges and Expenses. The Applicant will pay Citibank (a)
fees for the issuance and amendment of, and the drawings under, each Credit at
such rates and times set forth on Schedule I or at such rates and times as the
Applicant and Citibank may otherwise agree in writing, and (b) on demand, all
reasonable out-of-pocket expenses which Citibank may pay or incur with respect
to each Credit.

Page 1



4. Payments; Interest on Past Due Amounts; Computations. All amounts due from
the Applicant shall be paid to Citibank at 399 Park Avenue, New York, New York
10043 (or such other address notified to the Applicant in writing), without
defense, set-off, cross-claim or counterclaim of any kind, in U.S. dollars and
in same day funds, provided, that if any such amount due is based on Citibank’s
payment in a currency other than U.S. dollars, the Applicant will, at Citibank’s
option, reimburse Citibank in such currency or pay the equivalent of such amount
in U.S. dollars computed at Citibank’s or its correspondent’s currency selling
rate applicable to the place, currency and value date on which Citibank pays
such amount. The Applicant’s obligation to make payments in U.S. dollars shall
not be satisfied by any tender, or any recovery by Citibank pursuant to any
judgment, which is expressed in or converted into any currency other than U.S.
dollars, except to the extent that such tender or recovery results in the actual
receipt by Citibank in New York of the full amount of U.S. dollars payable under
this Agreement. All reimbursement obligations in respect of any Draft shall bear
interest from and including the date such Draft was paid by Citibank to but
excluding the date such payment is reimbursed in full, and any other amount not
paid when due shall bear interest until paid in full, in each case, at a daily
fluctuating interest rate per annum equal to two percent per annum above (a) the
rate of interest announced publicly from time to time by Citibank in New York as
Citibank’s Base Rate or (b), if another currency for the Applicant’s payment is
agreed to between the Applicant and Citibank, a corresponding base rate in that
currency, as selected by Citibank. Unless otherwise agreed in writing as to a
Credit and subject to any other provision of this Agreement, all computations of
commissions, fees and interest shall be based on a 360-day year and actual days
elapsed.

 

5. Additional Costs. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, Citibank;

 

(ii) impose on Citibank any other condition affecting this Agreement or any
Credit; or

 

(iii) change the basis of taxation of payments to Citibank in respect thereof
(except for Indemnified Taxes, Excluded Taxes and changes in the rate of tax on
the overall net income of Citibank);

 

and the result of any of the foregoing shall be to increase the cost to Citibank
of making or maintaining any Credit or to reduce the amount of any sum received
or receivable by Citibank, then the Applicant agrees that it will pay to
Citibank such additional amount or amounts as will compensate Citibank for such
additional costs incurred or reduction suffered. Notwithstanding anything herein
to the contrary, (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a Change in Law, regardless of the date enacted, adopted or
issued. A certificate of Citibank setting forth Citibank’s good faith
determination of the amount or amounts necessary to compensate it as specified
above shall be delivered to the Applicant and shall be conclusive and binding
upon all parties hereto absent manifest error. The Applicant shall pay Citibank
the amount shown as due on any such certificate within 10 days after receipt
thereof by the Applicant; provided, that the Applicant shall not be required to
compensate Citibank pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that Citibank notifies
the Applicant of the Change in Law giving rise to such increased costs or
reductions and of Citibank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90 day period referred to above shall be
extended to include the period of retroactive effect thereof. Notwithstanding
any other provision of this Section, Citibank shall not demand

Page 2



compensation for any increased cost or reduction pursuant to this Section if
Citibank is not demanding such compensation in similar circumstances under
comparable provisions of other credit agreements.

 

6. Taxes. (a) Any and all payments by or on account of the Applicant hereunder
shall be made free and clear of and without deduction for or withholding of any
amounts in respect of Taxes, unless such withholding is required by applicable
law as determined in good faith by the Applicant; provided that if any
Indemnified Taxes are required to be withheld from any amounts payable to
Citibank, then (i) the sum payable by the Applicant shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) Citibank receives an
amount equal to the sum it would have received had no such amounts been withheld
and (ii) such amounts shall be withheld and paid to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, the Applicant shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Applicant shall indemnify Citibank, within 10 days after written demand
to the Applicant therefor, for the full amount of any Indemnified Taxes and
Other Taxes (including Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section) paid by Citibank and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes, as the case may be, were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth Citibank’s good faith determination of the amount of
such payment or liability (along with a reasonably detailed explanation and
computation of such payment or liability) delivered to the Applicant by Citibank
shall be conclusive as between Citibank and the Applicant absent manifest error.

 

(d) (1) Citibank shall deliver to the Applicant two properly completed and duly
signed copies of U.S. Internal Revenue Service Form W-9 (or any successor form)
certifying that Citibank is exempt from U.S. federal withholding tax. Such forms
shall be delivered by Citibank on or before the date it becomes a party to this
Agreement and from time to time thereafter upon the request of the Applicant. In
addition, Citibank shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by it. Citibank shall promptly
notify the Applicant at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Applicant (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose).

 

(2) If a payment made to Citibank under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if Citibank were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), Citibank shall deliver
to the Applicant at the time or times prescribed by law and at such time or
times reasonably requested by the Applicant such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Applicant as may
be necessary for the Applicant to comply with its obligations under FATCA and to
determine whether Citibank has complied with Citibank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 6(d)(2), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(3) If Citibank is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Applicant is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, Citibank shall deliver to the Applicant, at the
time or times prescribed by applicable law or reasonably requested by the
Applicant, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that Citibank is legally entitled to complete, execute
and deliver such documentation and in its reasonable judgment such completion,
execution or submission

Page 3



would not materially prejudice its legal or commercial position.

 

(4) Citibank agrees that if any form or certification it previously delivered
under this Section 6(d) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Applicant in writing of its legal inability to do so.

 

(5) If Citibank determines, in its reasonable discretion, that it has received a
refund from the relevant Governmental Authority of any Taxes or Other Taxes as
to which it has been indemnified by the Applicant or with respect to which the
Applicant has paid additional amounts pursuant to this Section, it shall pay
over such refund to the Applicant (but only to the extent of indemnity payments
made, or additional amounts paid, by the Applicant under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Citibank and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Applicant, upon the request of Citibank, agrees to repay the
amount paid over to the Applicant (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Citibank in the event
Citibank is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require Citibank to make available its tax
returns (or any other information relating to its taxes not expressly required
to be made available hereunder which it reasonably deems confidential) to the
Applicant or any other Person.

 

7. Indemnification. (a) The Applicant will indemnify and hold Citibank and its
officers, directors, affiliates, employees, attorneys and agents (each, an
“Indemnified Person”) harmless from and against any and all claims, liabilities,
losses, damages, costs and related expenses, excluding Excluded Taxes but
including reasonable attorneys’ fees and disbursements, other dispute resolution
expenses (including fees and expenses in preparation for a defense of any
investigation, litigation or proceeding) and costs of collection that arise out
of or in connection with: (a) the issuance of a Credit, (b) any payment or
action taken or omitted to be taken in connection with a Credit (including any
action or proceeding seeking (i) to restrain any drawing under any Credit, (ii)
to compel or restrain the payment of any amount or the taking of any other
action under any Credit, (iii) to compel or restrain the taking of any action
under this Agreement, or (iv) to obtain similar relief (including by way of
interpleader, declaratory judgment, attachment or otherwise), (c) the
enforcement of this Agreement or (d) any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority or any other cause beyond Citibank’s control; provided
that such indemnity shall not, as to any Indemnified Person, be available to the
extent that such losses, claims, damages, liabilities or related expenses result
from or arise out of the gross negligence or willful misconduct of such
Indemnified Person, in each case, as determined in a final non-appealable
judgment by a court of competent jurisdiction. The Applicant will pay on demand
from time to time all amounts owing under this Section.

 

(b) To the fullest extent permitted by applicable law, each party hereto agrees
that it will not assert, and hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Credit or the use of the proceeds thereof.

 

8. Obligations Absolute: Limitations of Liability. (a) The Applicant’s
obligations to Citibank under this Agreement and in respect of each Credit
(whether absolute or contingent, present or future, collectively, the
“Obligations”) shall be unqualified, irrevocable and payable in the manner and
method provided for under this Agreement irrespective of any one or more of the
following circumstances: (i) any lack of validity or enforceability of this
Agreement, a Credit, or any other agreement, application, amendment, guaranty,
document, or instrument relating thereto, (ii) any change in the time, manner or
place of payment of or in any other term of all or any of the Obligations of the
Applicant in accordance with the terms

Page 4



thereof, (iii) the existence of any claim, set-off, defense or other right that
the Applicant may have at any time against any beneficiary or any transferee of
the Credit (or any person or entity for whom any such beneficiary or transferee
may be acting), Citibank or any other person or entity, whether in connection
with any transaction contemplated by this Agreement or any unrelated
transaction, or any claim by Citibank or the Applicant against the beneficiary
of a Credit for breach of warranty, (iv) any Draft, certificate or other
document presented under a Credit being forged, fraudulent, invalid or
insufficient or any statement therein being untrue or inaccurate, (v) the
issuance of a Credit (or any amendment thereto) in a form other than
substantially as requested by the Applicant, unless Citibank receives written
notice from the Applicant of such error within three Business Days after the
Applicant shall have received a copy of such Credit (or such amendment), (vi)
the decision by Citibank not to issue another Credit or an amendment to a Credit
requested by the Applicant if the conditions in Section 1 have not been
satisfied with respect to such Credit, (vii) any previous Obligation, whether or
not paid, arising from Citibank’s payment against any Draft, certificate or
other document which appeared on its face to be signed or presented by the
proper entity but was in fact forged, fraudulent or invalid or any statement
therein was untrue or inaccurate, (viii) payment by Citibank under a Credit
against presentation of a Draft or other document that does not comply with the
terms and conditions of such Credit unless Citibank receives written notice from
the Applicant of such discrepancy within one Business Day following the
Applicant’s receipt of such Draft or other document, and (ix) any action or
inaction taken or suffered by Citibank or any of its affiliates or
correspondents in connection with a Credit or any relevant Draft, certificate or
other document, if taken in good faith (as defined in Article 5 of the New York
Uniform Commercial Code) and in conformity with applicable New York, U.S. or
non-U.S. laws, regulations or letter of credit customs and practice. For the
avoidance of doubt, the provisions of this Section 8(a) do not limit any claim
that the Applicant may have against Citibank in connection with this Agreement
and the Credits.

 

(b) Without limiting any other provision of this Agreement, Citibank, its
affiliates and any of its correspondents (in the absence of gross negligence or
willful misconduct): (i) may rely upon any oral, telephonic, telegraphic,
facsimile, electronic, written or other communication believed in good faith to
have been authorized by the Applicant, whether or not given or signed by an
authorized person, (ii) shall not be responsible for errors, omissions,
interruptions or delays in transmission or delivery of any message, advice or
document in connection with a Credit, whether transmitted by courier, mail,
telex, any other telecommunication, or otherwise (whether or not they be in
cipher), or for errors in interpretation of technical terms or in translation
(and Citibank, its affiliates and its correspondents may transmit terms of a
Credit without translating them), (iii) shall not be responsible for the
identity or authority of any signer or the form, accuracy, genuineness,
falsification or legal effect of any Draft, certificate or other document
presented under a Credit if such Draft, certificate or other document on its
face appears substantially to comply with the terms and conditions of such
Credit, (iv) shall not be responsible for any acts or omissions by or the
solvency of the beneficiary of a Credit or any other person or entity having any
role in any transaction underlying a Credit, (v) may accept or pay as complying
with the terms and conditions of a Credit any Draft, certificate or other
document appearing on its face (A) substantially to comply with the terms and
conditions of such Credit, (B) to be signed or presented by or issued to any
successor of the beneficiary or any other person in whose name such Credit
requires or authorizes that any Draft, certificate or other document be signed,
presented or issued, including any administrator, executor, personal
representative, trustee in bankruptcy, debtor in possession, liquidator,
receiver, or successor by merger or consolidation, or any other person or entity
purporting to act as the representative of or in place of any of the foregoing,
or (C) to have been signed, presented or issued after a change of name of the
beneficiary, (vi) may disregard (A) any requirement stated in a Credit that any
Draft, certificate or other document be presented to it at a particular hour or
place and (B) any discrepancies that do not reduce the value of the
beneficiary’s performance to the Applicant

Page 5



in any transaction underlying such Credit, (vii) may accept as a “Draft” any
written or electronic demand or other request for payment under a Credit, even
if such demand or other request is not in the form of a negotiable instrument,
(viii) shall not be responsible for the effectiveness or suitability of a Credit
for the Applicant’s purpose, or be regarded as the drafter of a Credit
regardless of any assistance that Citibank may, in its discretion, provide to
the Applicant in preparing the text of such Credit or amendments thereto, (ix)
shall not be liable to the Applicant for any consequential or special damages,
or for any damages resulting from any change in the value of any foreign
currency, services or goods or other property covered by a Credit, (x) may
assert or waive application of any UCP or ISP article primarily benefiting bank
issuers, (xi) may honor a previously dishonored presentation under a Credit,
whether pursuant to court order, to settle or compromise any claim that it
wrongfully dishonored or otherwise and shall be entitled to reimbursement to the
same extent as if it had initially honored said presentation plus reimbursement
of any interest paid by it and (xii) may pay any nominated bank (as such term is
defined in the UCP or nominated person (as such term is defined in the ISP) (in
either case as designated or permitted by the terms of a Credit) claiming that
it rightfully honored under the laws, customs or practice of the place where it
is located. None of the circumstances described in this Section shall place
Citibank or any of its affiliates or correspondents under any resulting
liability to the Applicant.

 

9. Independence. The Applicant acknowledges that the rights and obligations of
Citibank under a Credit are independent of the existence, performance or
nonperformance of any contract or arrangement underlying such Credit, including
contracts or arrangements between Citibank and the Applicant and between the
Applicant and the beneficiary of such Credit. Citibank shall promptly notify the
Applicant of its receipt of a demand or a Draft, certificate or other document
presented under a Credit, provided, that failure to provide such notification
shall not affect the Applicant’s reimbursement or other payment obligations
hereunder so long as the Applicant shall have at least one Business Day to
notify Citibank of any condition specified in Section 8(a). Citibank may,
without incurring any liability to the Applicant or impairing its entitlement to
reimbursement under this Agreement, honor a demand under a Credit despite notice
from the Applicant of, and without any duty to inquire into, any defense to
payment or any adverse claims or other rights against the beneficiary of such
Credit or any other person. Citibank shall have no duty to request or require
the presentation of any document, including any default certificate, not
required to be presented under the terms and conditions of a Credit. Citibank
shall have no duty to seek any waiver of discrepancies from the Applicant, nor
any duty to grant any waiver of discrepancies that the Applicant approves or
requests. Citibank shall have no duty to extend the expiration date or term of a
Credit beyond the fifth Business Day prior to the stated expiration date of the
Security Letter of Credit or to issue a replacement letter of credit with an
expiration date later than the fifth Business Day prior to the expiration date
of the Security Letter of Credit, subject in each case to the conditions set
forth in Section 1.

 

10. Transfers. If, at the Applicant’s request, a Credit is issued in
transferable form, Citibank shall have no duty to determine the proper identity
of anyone appearing in any transfer request, Draft, or other document as
transferor or transferee, nor shall Citibank be responsible for the validity,
appropriateness or correctness of any transfer. Citibank is not obligated to
recognize an assignment of proceeds of a Credit unless and until Citibank
consents to such assignment; and, except as otherwise required by applicable
law, Citibank shall not be obligated to give or withhold its consent to an
assignment of proceeds of a Credit. However, if Citibank consents to an
assignment of proceeds of a Credit, Citibank shall have no duty to determine the
proper identity of anyone appearing to be the assignor or assignee, nor shall
Citibank be responsible for the validity, appropriateness or correctness of any
such assignment.

 

11. Extensions and Modifications of the Credits. This Agreement shall be binding
upon the Applicant with respect to any extension or modification of a Credit
made at the Applicant’s written request or with the Applicant’s written consent.

Page 6



12. Covenants of the Applicant. The Applicant will, so long as any Credit or any
reimbursement or other payment obligation of the Applicant under this Agreement
remains outstanding, observe or perform each covenant and agreement applicable
to it contained in Article V of the Credit Agreement.

 

13. Representations and Warranties of the Applicant. Upon the date hereof, the
Applicant makes to Citibank the representations and warranties set forth in
Article IV of the Credit Agreement with each reference therein to “this
Agreement”, “the Credit Documents”, “hereunder”, “hereof” and words of like
import referring to the Credit Agreement being deemed to be a reference to this
Agreement. In addition, each request by the Applicant for an amendment to this
Agreement or for the issuance of a Credit or for any amendment to any Credit
shall constitute the Applicant’s representation and warranty that such
representations and warranties are true and correct in all material respects as
if made on the date of such request.

 

14. Default. The following shall be an “Event of Default” under this Agreement:
an Event of Default (as defined in the Credit Agreement) shall occur and be
continuing; provided, that an Event of Default under clause (c) of Article VIII
of the Credit Agreement shall not be an Event of Default under this Agreement.

 

For avoidance of doubt, the failure of a default or breach by the Applicant
under this Agreement to constitute an Event of Default hereunder shall not limit
Citibank’s ability to exercise all rights and remedies available to it under
applicable law, in equity or otherwise.

 

15. Remedies; Security Letter of Credit Proceeds. (a) If the Applicant shall
fail to pay any principal of any obligation owed to Citibank under this
Agreement, including, without limitation, the reimbursement of any Draft, when
due and payable, Citibank may draw on the Security Letter of Credit to satisfy
any such obligations then due and owing.

 

(b) If any Event of Default shall have occurred and be continuing, the aggregate
of the face amounts of all Credits as well as any or all other Obligations,
whether or not matured or contingent, shall, at Citibank’s option, become due
and payable immediately without presentment, demand, protest, or notice of any
kind, all of which are hereby expressly waived by the Applicant; provided,
however, that if an Event of Default under clause (f) or (g) of Article VIII of
the Credit Agreement shall have occurred, the aggregate of the face amounts of
all Credits as well as all other Obligations, whether or not matured or
contingent, shall automatically become due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Applicant. In addition, Citibank may (i) if any Credit shall not have
been issued, by notice to the Applicant declare its obligation to issue any
Credit to be terminated, whereupon the same shall forthwith terminate, and (ii)
send notice to the Applicant of the occurrence of an Event of Default thereby
resulting in Citibank’s ability to pursue all other remedies available at law,
by contract, in equity or otherwise.

 

(c) Citibank agrees, to the fullest extent permitted by law, (i) to draw on the
Security Letter of Credit to satisfy any Obligations in respect of reimbursement
for the principal amount of Drafts due and payable hereunder or to satisfy any
amounts due under the preceding clause (b) before exercising any other remedy
that might be available to Citibank, (ii) to apply the proceeds of each draw
under the Security Letter of Credit directly to the satisfaction of the
Obligations due and payable at the time of such draw and (iii) to apply any
remaining amount of such draw (and any proceeds or investments thereof) directly
to the other Obligations, when and as such Obligations become due and payable
(such drawn amounts and any proceeds or investments thereof, “Security Letter of
Credit Proceeds”). Receipt or application of the Security Letter of Credit
Proceeds to the Obligations in accordance with the foregoing shall constitute
for all purposes of this Agreement (including reinstatement, if applicable, of
amounts available to be drawn under any Credit) satisfaction of the Obligations
to the extent of the amounts so applied.

 

(d) The Applicant agrees that Citibank will have the sole right to sell, pledge,
rehypothecate, assign, invest, use, commingle or otherwise dispose of, or
otherwise use in its business any Security Letter of Credit Proceeds it holds,
free

Page 7



from any claim or right of any nature whatsoever of the Applicant, including any
equity or right of redemption by the Applicant. For purposes of any rights or
remedies authorized under this Agreement, Citibank will be deemed to continue to
hold all Security Letter of Credit Proceeds, regardless of whether Citibank has
exercised any rights with respect to any Security Letter of Credit Proceeds
pursuant to the preceding sentence.

 

(e) Citibank agrees that promptly following the Termination Date, Citibank will
pay to the Applicant an amount, if positive, equal to (x) all Security Letter of
Credit Proceeds received by Citibank due to drawings under the Security Letter
of Credit minus (y) the aggregate amount of the Drafts paid by Citibank
hereunder and not otherwise reimbursed by the Applicant minus (z) the aggregate
amount of Security Letter of Credit Proceeds applied to pay other Obligations.
Citibank and the Applicant agree that, for the avoidance of doubt and
notwithstanding Citibank’s obligations under this Section 15(e), (i) the
Security Letter of Credit Proceeds are the property of Citibank and not of the
Applicant, (ii) the Applicant has no interest in the Security Letter of Credit
or any Security Letter of Credit Proceeds, and (iii) this Agreement does not
constitute a transfer of the property of the Applicant.

 

(f) The Applicant agrees that, from time to time upon the written request of
Citibank, the Applicant will execute and deliver such further documents and do
such other acts and things as Citibank may reasonably request in order fully to
effect the purposes of this subsection. Citibank may employ agents and attorneys
in fact in connection with this Section and shall not be responsible for the
negligence or misconduct of any such agents or attorneys in fact selected by it
in good faith.

 

16. Set-off. If any Event of Default shall occur and be continuing and the face
amounts of all Credits as well as any other Obligations shall have become due
and payable, after giving effect to any draw under the Security Letter of Credit
pursuant to Section 15(c), Citibank may set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Citibank or any of its affiliates to or
for the credit or the account of Applicant or any of its Affiliates (“Deposits”)
against any and all of the Obligations, irrespective of whether or not Citibank
shall have made any demand under this Agreement and although such Deposits or
Obligations may be unmatured or contingent. Citibank’s rights under this Section
are in addition to other rights and remedies (including other rights of set-off)
which Citibank may have under this Agreement or applicable law.

 

17. Waiver of Immunity. The Applicant acknowledges that this Agreement is, and
each Credit will be, entered into for commercial purposes and, to the extent
that the Applicant now or later acquires any immunity from jurisdiction of any
court or from any legal process with respect to itself or its property, the
Applicant now irrevocably waives its immunity with respect to the Obligations.

 

18. Notices; Co-Applicants; Interpretation; Severability. (a) Notices shall be
effective, if to the Applicant, when sent to its address indicated below the
signature line and, if to Citibank, when received at c/o Citicorp North America,
Inc., 3800 Citibank Center, Building B, 3rd Floor, Tampa, Florida 33610,
Attention: Standby Letter of Credit Department, facsimile number: 813-604-7187,
with a copy to Citicorp North America, Inc., 3800 Citibank Center, Tampa FL
33610, or, as to either party, such other address as either may notify the other
in writing. Notices to the beneficiary of a Credit shall be effective when sent
to the address maintained in Citibank’s letter of credit records for such
beneficiary, and the Applicant agrees to hold Citibank harmless with respect to
any claim by the beneficiary of non-receipt of such a notice.

 

(b) Headings are included only for convenience and are not interpretive. The
term “including” means “including without limitation.”

 

(c) If any provision of this Agreement is held illegal or unenforceable, the
validity of the remaining provisions shall not be affected.

 

19. Successors and Assigns. This Agreement shall be binding upon and be
enforceable by the Applicant and its successors and permitted assigns and by
Citibank and its successors and permitted assigns. The Applicant shall not
voluntarily transfer or otherwise assign any of its obligations under this
Agreement. This Agreement shall not be

Page 8



construed to confer any right or benefit upon any person or entity other than
the Applicant and Citibank and their respective successors and permitted
assigns.

 

20. Modification; No Waiver. None of the terms of this Agreement may be waived
or amended except in a writing signed by the party against whose interest the
term is waived or amended. Forbearance, failure or delay by any party hereto in
the exercise of a remedy shall not constitute a waiver, nor shall any exercise
or partial exercise of any remedy preclude any further exercise of that or any
other remedy. Any waiver or consent by any party hereto shall be effective only
in the specific instance and for the specific purpose for which it is given and
shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent.

 

21. Multiple Role Disclosure. Citibank and its affiliates offer a wide range of
financial services, including back-office letter of credit processing services
on behalf of financial institutions and letter of credit beneficiaries. Such
services are provided internationally to a wide range of customers, some of whom
may be the Applicant’s counterparties or competitors. The Applicant acknowledges
and accepts that Citibank and its affiliates may perform more than one role in
relation to a particular Credit, including to advise a Credit notwithstanding
the selection by the Applicant of an additional or alternative advising bank.

 

22. Continuing Agreement; Entire Agreement; Remedies Cumulative; Delivery by
Facsimile. (a) This Agreement is a continuing agreement and all Credits to which
it applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. This Agreement constitutes the entire
agreement between the parties concerning Citibank’s issuance of Credits for the
Applicant’s account and supersedes all prior agreements governing such issuance
unless specifically excluded in an annex hereto.

 

(b) All rights and remedies of Citibank under this Agreement and other documents
delivered in connection with this Agreement or otherwise directly or indirectly
related to the Obligations are cumulative and in addition to any other right or
remedy available under this Agreement, a Credit or applicable law.

 

(c) The Applicant may submit an executed Application for a Credit in original
form, via a Citibank electronic banking platform such as “CitiDirect” or by fax,
email attachment or other electronic means. The Applicant will be bound by any
instructions so given. Delivery of a signed signature page to this Agreement by
facsimile transmission or email attachment shall be effective as, and shall
constitute physical delivery of, a signed original counterpart of this
Agreement.

 

23. Termination; Surviving Provisions. (a) This Agreement may be terminated by
the Applicant only upon the occurrence of all of the following: (i) the amount
of all Obligations, whether matured or contingent, shall have been paid to
Citibank (and for the avoidance of doubt, the creation of any overdraft in the
Applicant’s account with Citibank shall not discharge the Applicant’s
Obligations hereunder); (ii) all Credits expiring at Citibank’s counters shall
have expired or been cancelled by Citibank and (iii) as to all Credits expiring
at the counters of institutions other than Citibank, a reasonable time (but no
more than 30 days, as determined in good faith by Citibank) shall have passed
following the expiration or cancellation by Citibank of all such Credits in
order to allow such institutions to present documents to Citibank.

 

(b) Indemnity, tax, immunity, confidentiality and jurisdiction provisions shall
survive termination of this Agreement, expiration of all Credits, and payment of
the Obligations.

 

(c) If a Credit is issued in favor of any bank, Citibank branch or other entity
in support of an undertaking issued by such bank, branch or entity on behalf of
the Applicant or Citibank, the Applicant shall remain liable under this
Agreement (even after expiry of the Credit) for amounts paid and expenses
incurred by Citibank with respect to the Credit or such undertaking until such
time as Citibank or such other bank, branch or entity shall have no further
liability, under applicable law, in connection with such undertaking.

 

24. Governing Law; Governing Rules. (a) THIS AGREEMENT AND THE RIGHTS AND

Page 9





OBLIGATIONS OF THE APPLICANT AND CITIBANK HEREUNDER SHALL BE GOVERNED BY AND
SUBJECT TO THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE U.S. FEDERAL LAWS.

 

(b) The Applicant agrees that Citibank may issue any Credit subject to the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce (“ICC”) Publication No. 600 (the “UCP”) or the International Standby
Practices, ICC Publication No. 590 (the “ISP”) or, at Citibank’s option, such
later revision thereof or other ICC rules in effect at the time of issuance of
the Credit. Citibank’s privileges, rights and remedies under ICC rules shall be
in addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein. The UCP and the ISP (or such later revision of
either), shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof.

 

(c) Each of the Applicant and Citibank agrees that for matters not addressed by
the UCP or the ISP, each Credit shall be subject to and governed by the laws of
the State of New York and applicable U.S. Federal laws. If, at the Applicant’s
request, a Credit expressly chooses a state or country law other than New York
State law and U.S. Federal law, or is silent with respect to the choice of the
UCP, the ISP or a governing law, Citibank shall not be liable for any payment,
cost, expense or loss resulting from any action or inaction taken by Citibank if
such action or inaction is or would be justified under the UCP, the ISP, New
York law, applicable U.S. Federal law or the law governing such Credit.

 

25. Jurisdiction; Service of Process; Confidentiality. (a) This Agreement shall
be deemed to have been made in New York County, New York, regardless of the
order in which the signatures of the parties shall be affixed hereto. The
Applicant now irrevocably submits to the non-exclusive jurisdiction of any state
or federal court sitting in New York County, New York, for itself, and in
respect of any of its property and, if a law other than New York State law has
been chosen to govern a Credit, the Applicant also now irrevocably submits to
the non-exclusive jurisdiction of any court sitting in such jurisdiction with
respect to that Credit. To the fullest extent permitted by applicable law, the
Applicant agrees not to bring any action or proceeding against Citibank with
respect to that Credit in any jurisdiction other than those described in the
immediately preceding sentence with respect to the same Credit. The Applicant
irrevocably waives any objection to venue or any claim of inconvenient forum.

 

(b) The Applicant agrees that any service of process or other notice of legal
process may be served upon it by mail or hand delivery if sent to CT Corporation
System, 111 Eighth Avenue, 13th floor, New York, New York 10011 (or any
successor entity thereto.

 

Citibank agrees that any service of process or other notice of legal process may
be served upon it by mail or hand delivery if sent to:

 

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: John Modin

 

Each of the Applicant and Citibank agrees that nothing in this Agreement shall
affect the right of the other party hereto to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Applicant or Citibank, as applicable, in any other jurisdiction. Each of the
Applicant and Citibank agrees that final judgment against it in any action or
proceeding shall be enforceable in any other jurisdiction within or outside the
U.S. by suit on the judgment, a certified copy of which shall be conclusive
evidence of the judgment.

 

(c) Citibank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its affiliates
and agents, including accountants, legal counsel and other professional advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority (including self-regulating organizations) having jurisdiction over
Citibank, (iii) to the extent required by applicable laws or regulations or

Page 10



by any subpoena or similar legal process, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (v) with the consent of the
Applicant or (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
Citibank on a nonconfidential basis from a source other than the Applicant. For
the purposes of this paragraph, “Information” means all information received
from the Applicant relating to the Applicant or its business, other than any
such information that is available to Citibank on a nonconfidential basis prior
to disclosure by the Applicant. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information. Notwithstanding the
foregoing, Citibank agrees that they will not trade the securities of the
Applicant based upon non-public Information that is received by them.

 

26. JURY TRIAL WAIVER. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
APPLICANT AND CITIBANK EACH IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM, COUNTERCLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY CREDIT, OR ANY DEALINGS WITH ONE ANOTHER RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT.

 

27. Defined Terms. Unless otherwise defined in this Agreement, capitalized terms
used in this Agreement shall have the following meanings:

 

“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For the purposes of this definition,
“control” when used with respect to any specified person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Applicant” shall have the meaning set forth in the Preamble hereto.

 

“Application” shall have the meaning set forth in the Preamble hereto.

 

“Business Day” means any day that is not Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

“Citibank” shall have the meaning set forth in the Preamble hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Credit” shall have the meaning set forth in the Preamble hereto.

 

“Credit Agreement” means the Credit Agreement, dated as of May 7, 2013, among
XLIT LTD., as borrower, the Lenders party thereto and Citicorp USA, Inc., as
issuing lender and administrative agent, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Deposits” shall have the meaning set forth in Section 16 hereto.

 

“Draft” shall have the meaning set forth in Section 2 hereto.

 

“Event of Default” shall have the meaning set forth in Section 14 hereto.

 

“Evergreen Credit” means a Credit that expressly provides that the stated expiry
date of such Credit will automatically be extended for one or more successive
periods of time unless Citibank delivers to the beneficiary of such Credit
notice within a specified time period that Citibank has elected not to extend
such stated expiry date.

Page 11





“Excluded Taxes” means, with respect to Citibank or any other recipient of any
payment to be made by or on account of any obligation of the Applicant
hereunder, (a) income or franchise Taxes imposed on (or measured by) its net
income, net profits or overall gross receipts (including, without limitation,
branch profits or similar taxes) by the United States of America, or by any
jurisdiction under the laws of which such recipient is organized or resident, in
which such recipient’s principal office is located or with which such recipient
has any other connection (other than a connection that arises solely by reason
of the Applicant having executed, delivered or performed its obligations or
Citibank having received a payment under this Agreement), (b) any Tax imposed
pursuant to a law in effect at the time such recipient first becomes a party to
this Agreement or designates a new lending office (or at the time such recipient
acquires an additional interest, but only with respect to Taxes attributable to
such additional interest) except to the extent that such recipient (or such
recipient’s assignor, if any) was entitled at the time of the designation of a
new lending office (or assignment) to receive additional amounts from the
Applicant with respect to such Tax under Section 6(a) or 6(c), (c) any Tax that
is attributable to Citibank’s failure to comply with Section 6(d), and (d) any
Tax imposed pursuant to FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor provisions thereto, to the extent
substantially comparable thereto), and any regulations or official
interpretations thereof.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation (including the European Union), or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“ICC” shall have the meaning set forth in Section 24 hereto.

 

“Indemnified Person” shall have the meaning set forth in Section 7 hereto.

 

“Indemnified Taxes” means (a) Taxes imposed on Citibank on or with respect to
any payment hereunder or under any Credit Document, other than Excluded Taxes
and (b) Other Taxes.

 

“ISP” shall have the meaning set forth in Section 24 hereto.

 

“LC Event” shall have the meaning set forth in the Preamble hereto.

 

“Obligations” shall have the meaning set forth in Section 8 hereto.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property Taxes, arising from any payment made
hereunder or from the execution, delivery or enforcement of this Agreement,
including any interest, additions to tax or penalties applicable thereto.

 

“Principal Obligations” means all Obligations to reimburse Citibank for Drafts
paid by Citibank as a result of drawings under Credits issued hereunder.

 

“Security Letter of Credit” means a letter of credit issued by Citicorp USA,
Inc. naming Citibank as beneficiary to support the payment by the Applicant of
the Obligations and otherwise in form and substance reasonably satisfactory to
Citibank.

 

“Security Letter of Credit Proceeds” shall have the meaning set forth in Section
15 hereto.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the later to occur of (a) the termination of the
Security Letter of Credit and (b) the date of the termination or expiry of all
Credits and the payment in full (including, without limitation, by application
of Security Letter of Credit Proceeds in accordance with this Agreement) of all
Obligations that are or may become payable.

Page 12





“U.S.” means the United States of America.

 

“UCP” shall have the meaning set forth in Section 24 hereto.

Page 13



Very truly yours,           Applicant:         (For Citibank Use Only)    
Approvals to Issue XLIT LTD.     Company Name           /s/ Simon Rich  
Relationship Manager (Signature & Stamp) By: Authorized Signer           Simon
Rich   /s/ Richard Rivera Print Name   Other required Signature & Stamp        
Director     Title           One Bermudiana Road, Hamilton HM 08 Bermuda    
Address           May 7, 2013     Date           Co-Applicant (if any):        
  Company Name           By: Authorized Signer           Print Name          
Title         . Address                       Date    

Page 14



Schedule I

to Continuing Agreement For Standby Letters of Credit

 

Credit Fees

 

All fees listed below shall be payable in advance.

 

Issuance of a Credit: $500

 

Amendment of a Credit: $150



 